DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/539,259 filed on June 30, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are still pending, with claims 1, 3 and 5-8 being currently amended, and claims 9-10 being newly added. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 6-8 are accepted. The 112(a) rejections of claims 6-8 are therefore withdrawn.
Applicant’s amendments to claims 3-4 and 6-8 are accepted. The 112(b) rejections of claims 3-4 and 6-8 are therefore withdrawn.
II. 35 USC § 112(f) Interpretations
Applicant’s amendments to claims 6-8 are sufficient such that claims 6-8 are no longer interpreted under 112(f).
III. Objections to Drawings
Applicant’s replacement sheets are accepted, and the objections are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. US PGPUB 2019/0143826 in view of Hershkovitz et al. US PGPUB 2010/0094496.
Regarding claim 1, Williams discloses a method of achieving an optimal operation point for swapping a battery in an electric vehicle [figs. 1-5], comprising: 
sensing a battery level of the battery in the  electric vehicle, when the electric vehicle is in a functional mode [fig. 1; pars. 17, 19 & 25; the battery level is sensed by a trip planning interface of the vehicle 102 during a trip (“time and/or distance remaining” is displayed)];
determining a distance that the  electric vehicle can travel based on the sensed battery level [par. 25; the distance remaining is determined and displayed]; and
and transmitting to the at least one battery-swapping center information regarding the sensed battery level for swapping of the battery of the electric vehicle [pars. 25, 35 & 36; information can be send indicating that batteries are low on charge and need to be replaced one for one with new batteries (“A third scenario may be to both add and remove batteries. For example, if the vehicle 102 has 10 batteries when the number of batteries is checked in S310, but it is also determined that the batteries are low on charge, then those batteries can be removed from the vehicle”), this information can be sent by circuitry 130 of vehicle 102 to the exchange station such that the exchange station automatically swaps the batteries].
Williams does not explicitly disclose the battery level is a voltage level.
Williams does not explicitly disclose detecting, after determining the distance, that the sensed battery voltage level is below a threshold value; detecting at least one battery swapping center in a predefined distance in response to detecting the sensed battery voltage level below the threshold value; and transmitting to the at least one battery-swapping center information regarding the sensed battery voltage level for swapping of the battery of the electric vehicle.
However, Hershkovitz discloses a vehicle battery exchange system [pars. 32, 49 & 52] wherein the vehicle transmits a battery level and the battery level is a voltage level [par. 114, BMS 206 monitors the battery voltage level and transmits the information on the bus 230] and wherein the system detects, after determining the distance, that the sensed battery voltage level is below a threshold value [fig. 5, step 506 the current charge level is determined, step 514 the maximum range based on the charge level is determined, after step 514, step 518 is performed wherein for a particular destination it is determined whether the “charge levels of the battery packs are sufficient to get the electric vehicle 102 to the destination” (par. 167), thus determining whether the battery levels are below a threshold (the sufficient level for said destination); pars. 158-172]; and detects at least one battery swapping center in a predefined distance in response to detecting the sensed battery voltage level below the threshold value [fig. 5, in step 520 if it is determined that the destination is not reachable based on the battery level being below the threshold value (not “sufficient” and a “No” in step 520) then step 530 is performed where service stations for exchanging batteries within a range of the current location (a predefined distance, that is, a distance that is defined prior to determining which stations are within said distance), pars. 170-173].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Williams to further include the battery level is a voltage level for the purpose of continuously monitoring the state of the battery pack via a voltage meter, as taught by Hershkovitz (par. 114).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Williams to further include detecting, after determining the distance, that the sensed battery voltage level is below a threshold value; detecting at least one battery swapping center in a predefined distance in response to detecting the sensed battery voltage level below the threshold value; and transmitting to the at least one battery-swapping center information regarding the sensed battery voltage level for swapping of the battery of the electric vehicle for the purpose of determining whether a destination is actually reachable via the current charge level of the battery based on an actual route and road conditions, and if not, re-routing to a battery service station (pars. 167-170).
Regarding claim 2, Williams discloses determining an optimal operating point to regulate the swapping of the battery of the electric vehicle [pars. 19-20, 33, 39-41 & 49-51; an optimal operating point is determined such that the vehicle will carry only the amount of batteries which are necessary to complete the trip (possibly including a buffer); furthermore, if it is determined that the vehicle even with a full load of batteries couldn’t make it to a furthest battery exchange station (maximizing the range) then a lesser amount of batteries is provided such that the vehicle can make it to a half -way station but without excess battery weight (pars. 49-51) or the swapping can be optimized so that the vehicle arrives with an appropriate amount of batteries that the next exchange station requires (par. 51)].
Regarding claim 3, Williams discloses operating the vehicle based upon the determined optimal operating point [pars. 19-20, 33, 39-41 & 49-51; the system attempts to provide the maximum range with no excess battery capacity, thus utilizes a maximum charge of the batteries].
Regarding claim 4, Williams discloses transmitting a request from the electric vehicle; and receiving an information regarding at least one characteristic of the detected at least one battery swapping center upon the transmission of the request [pars. 22 & 26; the vehicle can transmit signals to request information such as the number of available batteries and the levels of the batteries].
Regarding claim 5, Williams discloses wherein the at least one characteristic of the  at least one battery swapping center includes at least one of an optimal supply of fully charged batteries, a capacity of the battery swapping center to charge the battery of the  electric vehicle, a cost of at least one battery swapping [pars. 22 & 26; the vehicle can transmit signals to request information such as the number of available batteries and the levels of the batteries].
Regarding claim 6, Williams discloses a vehicle control unit in an electric vehicle [fig. 1, vehicle 102 with processing circuitry 130; pars. 17, 19 & 25], comprising: 
a communications device [par. 23, circuitry 130 can also send and receive signals], 
the vehicle control unit configured to: 
sense a battery level of a battery in an electric vehicle, when the  electric vehicle is in a functional mode [fig. 1; pars. 17, 19 & 25; the battery level is sensed by a trip planning interface of the vehicle 102 during a trip (“time and/or distance remaining” is displayed)];  
-5-R.381472 (2178-2184)determine a distance that the electric vehicle can travel based on the sensed battery level [par. 25; the distance remaining is determined and displayed];
transmitting, using the communications device, to the at least one battery-swapping center information regarding the sensed battery level for swapping of the battery of the electric vehicle [pars. 25, 35 & 36; information can be send indicating that batteries are low on charge and need to be replaced one for one with new batteries (“A third scenario may be to both add and remove batteries. For example, if the vehicle 102 has 10 batteries when the number of batteries is checked in S310, but it is also determined that the batteries are low on charge, then those batteries can be removed from the vehicle”), this information can be sent by circuitry 130 of vehicle 102 to the exchange station such that the exchange station automatically swaps the batteries].
Williams does not explicitly disclose the battery level is a voltage level.
Williams does not explicitly disclose detecting, after determining the distance, that the sensed battery voltage level is below a threshold valve and detecting at least one battery swapping center in a predefined distance in response to detecting the sensed battery voltage level below the threshold value.
However, Hershkovitz discloses a vehicle battery exchange system [pars. 32, 49 & 52] wherein the vehicle transmits a battery level and the battery level is a voltage level [par. 114, BMS 206 monitors the battery voltage level and transmits the information on the bus 230] and wherein the system detects, after determining the distance, that the sensed battery voltage level is below a threshold value [fig. 5, step 506 the current charge level is determined, step 514 the maximum range based on the charge level is determined, after step 514, step 518 is performed wherein for a particular destination it is determined whether the “charge levels of the battery packs are sufficient to get the electric vehicle 102 to the destination” (par. 167), thus determining whether the battery levels are below a threshold (the sufficient level for said destination); pars. 158-172]; and detects at least one battery swapping center in a predefined distance in response to detecting the sensed battery voltage level below the threshold value [fig. 5, in step 520 if it is determined that the destination is not reachable based on the battery level being below the threshold value (not “sufficient” and a “No” in step 520) then step 530 is performed where service stations for exchanging batteries within a range of the current location (a predefined distance, that is, a distance that is defined prior to determining which stations are within said distance), pars. 170-173].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Williams to further include the battery level is a voltage level for the purpose of continuously monitoring the state of the battery pack via a voltage meter, as taught by Hershkovitz (par. 114).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Williams to further include detecting, after determining the distance, that the sensed battery voltage level is below a threshold value; detecting at least one battery swapping center in a predefined distance in response to detecting the sensed battery voltage level below the threshold value; and transmitting to the at least one battery-swapping center information regarding the sensed battery voltage level for swapping of the battery of the electric vehicle for the purpose of determining whether a destination is actually reachable via the current charge level of the battery based on an actual route and road conditions, and if not, re-routing to a battery service station (pars. 167-170).
Regarding claim 7, Williams discloses wherein the vehicle control unit is further configured to determine an optimal operating point during the swapping of the battery of the  electric vehicle [pars. 19-20, 33, 39-41 & 49-51; an optimal operating point is determined such that the vehicle will carry only the amount of batteries which are necessary to complete the trip (possibly including a buffer); furthermore, if it is determined that the vehicle even with a full load of batteries couldn’t make it to a furthest battery exchange station (maximizing the range) then a lesser amount of batteries is provided such that the vehicle can make it to a half -way station but without excess battery weight (pars. 49-51) or the swapping can be optimized so that the vehicle arrives with an appropriate amount of batteries that the next exchange station requires (par. 51)].  
Regarding claim 9, Williams does not explicitly disclose wherein detecting, after determining the distance, that the sensed battery voltage level is below the threshold value comprises: detecting, after determining the distance, that the sensed battery voltage level is below the threshold value after traveling at least a portion of the distance.
However, Hershkovitz as applied in claim 6 discloses detecting, after determining the distance, that the sensed battery voltage level is below the threshold value after traveling at least a portion of the distance [fig. 7A; pars. 34, 166-168 & 191-192, after a portion of the “theoretical maximum distance” is traveled the energy plan can be updated (“Periodically, it is determined whether the energy plan is still valid”, par. 35; “the energy-aware navigation module 332 periodically updates the map (e.g., the map 701, the map 731, etc.) displayed in the user interface of the electric vehicle based on the current location of the electric vehicle, the charge levels of the battery packs of the electric vehicle”), the energy plan is updated by performing steps 408-420 (pars. 149 & 154), which include step 412, which includes all the steps of fig. 5, thus including steps 518 and 520, wherein for a particular destination it is determined whether the “charge levels of the battery packs are sufficient to get the electric vehicle 102 to the destination” (par. 167)].
Regarding claim 10, Williams does not explicitly disclose wherein detecting, after determining the distance, that the sensed battery voltage level is below the threshold value comprises: detecting, after determining the distance, that the sensed battery voltage level is below the threshold value after traveling at least a portion of the distance.
However, Hershkovitz as applied in claim 1 discloses detecting, after determining the distance, that the sensed battery voltage level is below the threshold value after traveling at least a portion of the distance [fig. 7A; pars. 34, 166-168 & 191-192, after a portion of the “theoretical maximum distance” is traveled the energy plan can be updated (“Periodically, it is determined whether the energy plan is still valid”, par. 35; “the energy-aware navigation module 332 periodically updates the map (e.g., the map 701, the map 731, etc.) displayed in the user interface of the electric vehicle based on the current location of the electric vehicle, the charge levels of the battery packs of the electric vehicle”), the energy plan is updated by performing steps 408-420 (pars. 149 & 154), which include step 412, which includes all the steps of fig. 5, thus including steps 518 and 520, wherein for a particular destination it is determined whether the “charge levels of the battery packs are sufficient to get the electric vehicle 102 to the destination” (par. 167)].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. US PGPUB 2019/0143826 in view of Hershkovitz et al. US PGPUB 2010/0094496, and further in view of Jacobson US PGPUB 2013/0054080.
Regarding claim 8, Williams discloses wherein the vehicle control unit is further configured to: 
transmit a request from the electrical vehicle; receive information regarding a characteristic of the detected at least one battery swapping center upon the transmission of the request [pars. 22 & 26; the vehicle can transmit signals to request information such as the number of available batteries and the levels of the batteries].
The combination of Williams and Hershkovitz does not explicitly disclose altering the characteristic of the detected at least one battery-swapping center to achieve the optimal operating point.
However, Jacobson further discloses altering the characteristic of the detected at least one battery-swapping center to achieve the optimal operating point [pars. 15, 17, 20-22, 25-26, 30 & 45-46; based on received information from the vehicles regarding their charge levels, the battery changing device can increase its inventory or charge housed batteries to meet the demand].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Williams and Hershkovitz to further include altering the characteristic of the detected at least one battery-swapping center to achieve the optimal operating point for the purpose of ensuring there are enough batteries to replace the depleted batteries, as taught by Jacobson (pars. 15, 17, 20-22, 25-26, 30 & 45-46).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859